Case 4:19-cv-00065-DN-PK Document 2-1 Filed 08/23/19 PageID.73 Page 1 of 8




Joel Ban (UT # 10114)
Ban Law Office PC
P.O. Box 118
Salt Lake City, UT 84110
Tele: (801) 532-2447

John Persell (OR # 084400)*
Western Watersheds Project
P.O. Box 1770
Hailey, ID 83333
Tele: (503) 896-6472
* Pro hac vice admission pending

Attorneys for Plaintiff
Western Watersheds Project


                       IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH, SOUTHERN DIVISION


 WESTERN WATERSHEDS PROJECT,

 Plaintiff,

 v.                                                DECLARATION OF
                                                 JONATHAN B. RATNER
 NATIONAL PARK SERVICE, UNITED
 STATES FISH AND WILDLIFE SERVICE,
 LARRY CRIST, in his official capacity as
 Utah Field Supervisor, Ecological Services,
 U.S. Fish and Wildlife Service, SUSAN L.
 FRITZKE, in her official capacity as
 Superintendent of Capitol Reef National Park,
 and KATE HAMMOND, in her official
 capacity as Acting Regional Director,
 Intermountain Region, National Park Service,

 Defendants.




                      DECLARATION OF JONATHAN B. RATNER- 1
 Case 4:19-cv-00065-DN-PK Document 2-1 Filed 08/23/19 PageID.74 Page 2 of 8




I, Jonathan B. Ratner, declare as follows:

        1.      The following facts are personally known to me, and if called as a witness I would

and could truthfully testify to these facts.

        2.      I am a member of Western Watersheds Project (WWP), and have been a member

since 2002.

        3.      I presently live in Pinedale, Wyoming, where I have lived since 2003.

        4.      I am WWP’s Wyoming, Utah, and Colorado Director.

        5.      Prior to my employment with WWP, I was a professional biologist with four

years of experience providing contract services for the BLM, USDA Forest Service, Wyoming

Department of Game and Fish, the University of Wyoming, and the Interagency Grizzly Bear

Study Team. My research focused on large forest carnivores, including grizzly bear, wolverine,

lynx, and marten.

        6.      As both staff and a member of WWP, I rely on the organization to represent my

personal and professional interests in maintaining, protecting, and restoring the public lands and

resources of the public lands across the West, including in Utah, Wyoming and Colorado. I

joined WWP and continue to support it because, of the dozens of organizations that I have

worked with, WWP is by far the most effective at protecting the ecosystems of public lands and

the species that depend upon it, like the Mexican spotted owl and plant species listed under the

Endangered Species Act. In my opinion, the harms caused by public lands livestock grazing to

soils, native habitats, streams, and fish and wildlife populations would never be addressed in any

meaningful fashion were it not for WWP.




                        DECLARATION OF JONATHAN B. RATNER- 2
 Case 4:19-cv-00065-DN-PK Document 2-1 Filed 08/23/19 PageID.75 Page 3 of 8




       7.      In my capacity as WWP’s Wyoming, Colorado, and Utah Director, I oversee and

implement all of WWP’s conservation programs in these three states. My responsibilities include

monitoring livestock grazing impacts on Forest Service, National Park Service (NPS), and

Bureau of Land Management lands, and conducting research on the impacts of land management

decisions on wildlife and ecosystem function throughout the states I cover. This encompasses a

variety of tasks, including monitoring the implementation of and compliance of livestock

management plans or other livestock management requirements, monitoring annual use limits

imposed by a grazing permits terms and conditions (stubble height, utilization rates for uplands

and riparian areas, willow utilization rates, stream-bank alteration, etc.), and conducting aerial

surveys and photography to document watershed degradation in the form of erosion, gullying,

headcutting, hummocking, excessive bare ground, and vegetation alteration patterns.

       8.      I collect a large quantity of data each field season by conducting surveys,

including bird habitat surveys, range condition surveys, forage production surveys, riparian

condition monitoring and assessments, and fisheries habitat surveys.

       9.      In addition to monitoring grazing impacts and permit compliance, I conduct

Wyoming’s only state-approved, non-governmental water quality monitoring program.

Specifically, I monitor water quality parameters such as e. coli contamination, dissolved oxygen,

pH, turbidity, temperature, and salinity for compliance with state water quality standards. This

program is particularly field-intensive because, for every site I monitor, I must collect five water

samples within a 30-day period, each separated by a minimum of 24 hours. I conduct a similar

monitoring program in Utah.




                       DECLARATION OF JONATHAN B. RATNER- 3
 Case 4:19-cv-00065-DN-PK Document 2-1 Filed 08/23/19 PageID.76 Page 4 of 8




       10.     In order to perform my duties, I keep up to date with current science in the areas

of range management, species conservation, water quality, fisheries biology, soils and erosion

processes, hydrology, botany and other fields. This also includes research on the impacts of land

management decisions, such as oil and gas development, habitat fragmentation, road

construction, logging and livestock grazing.

       11.     I also attend training courses regularly in order to keep up to date with changes in

the protocols as well as to insure I am refreshed in the procedures. I regularly attend training

courses conducted by the federal agencies in the standard monitoring protocols used by the

agencies. These include:

               a.    Multiple Indicators Monitoring – This quantitative methodology is used for
                     the collection of a wide array of both short-term and long-term parameters
                     that define riparian conditions.
               b.    Proper Functioning Condition – This qualitative method is used for rapid
                     assessments of general stream conditions.
               c.    Interpreting Indicators of Rangeland Health – This method collects a wide
                     array of quantitative and qualitative data in order to assess upland range
                     condition.

       12.     In addition, I have found the use of Geographical Information System (“GIS”)

analysis invaluable in carrying out my duties. GIS analyses provide important information and

patterns which would not be readily available through other means. Since 2003, I have taken

numerous courses sponsored by ESRI to expand my knowledge of GIS, including an 8-hour

training course entitled “Creating and Analyzing Surfaces using ArcGIS Spatial Analyst” in June

2009. I use GIS as part of my work on an almost daily basis. I estimate that I have used GIS

analysis to create several hundred maps.

       13.     Due to the vast area I cover each field season, I spend a substantial portion of my

time in the field. I spend approximately 100 nights each year camped out on the public lands. I


                       DECLARATION OF JONATHAN B. RATNER- 4
 Case 4:19-cv-00065-DN-PK Document 2-1 Filed 08/23/19 PageID.77 Page 5 of 8




conduct a large amount of fieldwork and spend an enormous amount of time on public lands in

Utah, Colorado, and Wyoming each year.

       14.        Through my work, as well as for personal enjoyment and recreation, I have

visited Capitol Reef National Park dozens of times over the last decade.

       15.        Since 2009, I have recreated and collected data within the Park from its northern

boundary, through the Cathedral, Hartnet, and South Desert areas, covering the entire Park north

of the highway. I have also worked and recreated extensively from the highway south through

the Sandy area and all the way down to Halls Canyon and the southern boundary of the Park.

       16.        I have hiked most of the canyons draining into the Park including, Polk Creek,

Deep Creek, Water Creek, Pleasant Creek, Oak Creek, Sandy Creek, Halls Creek, Bitter Spring

Creek and Bitter Creek.

       17.        I have visited Capitol Reef National Park four times so far in 2019. My most

recent visit to the Park was on June 6, 2019. I plan to return for more data collection in October

of 2019.

       18.        I have examined ecological conditions throughout the areas that are grazed and

trailed by private livestock. I have collected data within exclosures constructed by the NPS to

exclude livestock from small areas in order to study the impacts of livestock grazing on NPS

resources. I have also collected data outside these exclosures in order to compare recovery and

conditions within the exclosures to the impacts of the NPS’s livestock grazing and trailing

authorizations.

       19.        I have observed Winkler cacti, Wright fishhook cacti and Last Chance townsendia

and their habitats. I have also observed Mexican spotted owl foraging habitats.



                         DECLARATION OF JONATHAN B. RATNER- 5
 Case 4:19-cv-00065-DN-PK Document 2-1 Filed 08/23/19 PageID.78 Page 6 of 8




       20.     I have collected data regarding the condition of biological soil crust, a critical

component of the Park's ecosystem, which has been nearly eliminated from areas accessible to

livestock. As a result, soil erosion in these areas has greatly increased.

       21.     I have also collected data regarding violations of permit terms and conditions by

grazing and trailing permittees within the Park

       22.     Over the last decade, I have also reviewed nearly all of the applicable NPS

Policies, directives and other requirements in order to be able to compare Capitol Reef National

Park’s management (and lack thereof) to the requirements imposed by Congress and NPS itself.

       23.     I have also made the Park's leadership aware of its violations of the National

Environmental Policy Act for its long standing failure to analyze the impacts of its grazing and

trailing program on NPS protected resources. This helped lead to the Livestock Grazing and

Trailing Management Plan Environmental Assessment (LGTMP EA) and decisions being

challenged now.

       24.     During the multi-year process of developing the environmental impact statement

and then the EA, I provided extensive analysis regarding NPS requirements and regarding

current conditions and the impacts of the grazing and trailing program. Unfortunately, this

challenge was necessitated by the NPS’s strenuous and ardent efforts to ignore its own

requirements and our input throughout these processes.

       Harms from Livestock Grazing and Trailing and the Management Plan

       25.     Each time I have visited the Park I have been deeply injured by the degradation

and destruction of resources and values, the protection of which this Park was established to

specifically protect.



                        DECLARATION OF JONATHAN B. RATNER- 6
 Case 4:19-cv-00065-DN-PK Document 2-1 Filed 08/23/19 PageID.79 Page 7 of 8




        26.        I am injured by the massive increases in soil erosion that have occurred due to the

destruction of biological soil crust.

        27.        I am injured by the loss of natural vegetation and the resultant degradation of

wildlife habitats that this loss causes.

        28.        I am injured by the degradation of precious riparian areas caused by the NPS’s

failure to implement its own requirements.

        29.        I am injured by the stench of livestock urine and feces in all areas where they

graze and trail.

        30.        I am injured by the NPS’s prioritization of livestock grazing and trailing over the

protection of Endangered Species Act-listed species.

        31.        I am injured by the NPS’s failure to control trespass livestock and the resultant

damage to Park resources that trespass livestock create.

        32.        I am injured by the NPS’s failure to comply with NPS Management Policies as

well as a wide range of other directives in place to ensure NPS resources are protected for all

Americans in perpetuity.

        33.        I continue to be injured by the LGTMP and associated decisions because they

continue the long history of the NPS’s failure to implement its own requirements. This will allow

continue degradation and destruction of NPS resources.

        34.        My harms would be remedied in part by remanding the decision back to the NPS

and ordering them to fully and completely implement all Policies and directives applicable to the

grazing and trailing permits.




                           DECLARATION OF JONATHAN B. RATNER- 7
 Case 4:19-cv-00065-DN-PK Document 2-1 Filed 08/23/19 PageID.80 Page 8 of 8




I declare under penalty of perjury that the foregoing is true and correct.

Executed this 23rd day of August, 2019, in Pinedale, Wyoming




                                                      ____________________________
                                                      Jonathan B. Ratner




                       DECLARATION OF JONATHAN B. RATNER- 8
